                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                                         )
                                                      )
                               Plaintiff,             )
                                                      )       Case No. 19-CV-06137-BP
v.                                                    )
                                                      )
CITY OF ST. JOSEPH, ET AL.,                           )
                                                      )
                               Defendants.            )

     JOINT MOTION FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS

        COME NOW Plaintiff Stacy Arnold (“Plaintiff”), pro se, and Defendants St. Joseph

Public Library, City of St. Joseph and Rebecca Hailey (“Defendants”), by and through their

attorneys, and respectfully move this Court for a mutual extension of time for the filing of

dispositive motions. In support of this joint motion, the parties state as follows:

        1.      In accordance with the Scheduling Order entered by the Court on or about

January 10, 2020, the parties are to file any potentially dispositive motions no later than

September 1, 2020. This deadline has not yet expired and therefore, this motion is timely.

        2.      Defendant Library had previously requested to take the deposition of Plaintiff.

Plaintiff indicated she intended to seek a protective order limiting the ability of Defendants to

inquiry into certain topics. Defendant Library agreed to allow Plaintiff the opportunity to seek a

protective order prior to commencing her deposition.

        3.      On or about July 1, 2020, Defendant Library filed a Motion to Extend the

Deadline to Complete Discovery by Taking Plaintiff’s Deposition (ECF No. 66) seeking an

extension of the deadline to depose Plaintiff until thirty (30) days after the Court rules on

Plaintiff’s motion for protective order.



                                                  1

             Case 5:19-cv-06137-BP Document 74 Filed 08/19/20 Page 1 of 3
          4.      On or about, July 2, 2020, the Court granted Defendant Library’s Motion to

Extend the Deadline to Complete Discovery by Taking Plaintiff’s Deposition (ECF No.66).

Order Granting Motion for Extension of Time (ECF No. 67).

          5.      On or about July 16, 2020, Plaintiff filed a Motion for Protective Order (ECF No.

69). On August 5, 2020, Defendants filed Suggestions in Opposition (ECF No. 73).

          6.      At this time, the Court has not ruled on Plaintiff’s Motion for Protective Order

(ECF No. 69).

          7.      For the reasons stated above, the parties seek additional time of the deadline to

file dispositive motions until thirty (30) days after the deposition of Plaintiff and other discovery

has been completed.

          8.      The parties are constrained to make this request out of necessity and not for the

purpose of delay.

          9.      The parties will not be prejudiced by the extension of the aforementioned

deadline.

          10.     The parties have made no prior requests for an extension to this deadline in this

matter.

          11.     The parties do not anticipate that the granting of this extension will materially

interfere with any of the other deadlines in this case.

          WHEREFORE, Plaintiff Stacy Arnold and Defendants St. Joseph Public Library, City of

St. Joseph and Rebecca Hailey jointly request that this Court grant them an additional thirty (30)

days after the deposition of Plaintiff is concluded within which to file their dispositive motions.




                                                  2

               Case 5:19-cv-06137-BP Document 74 Filed 08/19/20 Page 2 of 3
                     Respectfully submitted,

                     McANANY, VAN CLEAVE & PHILLIPS, P.A.
                     10 E. Cambridge Circle Drive, 300
                     Kansas City, Kansas 66103
                     Telephone:    (913) 371-3838
                     Facsimile:    (913) 371-4722
                     E-mail:ggoheen@mvplaw.com


                     By: /s/ Gregory P. Goheen
                           Gregory P. Goheen             #58119

                     Attorneys for Defendant St. Joseph Public Library

                     BATY OTTO CORONADO, PC
                     4600 Madison Avenue, Suite 210
                     Kansas City, Missouri 64112
                     Telephone:     (816) 531-7200
                     Facsimile:     (816) 531-7201
                     E-mail: cheigle@batyotto.com
                            scoronado@batyotto.com

                     By: /s/ Christopher L. Heigele
                           Steven F. Coronado            #36392
                           Christopher L. Heigle         #45733

                     Attorneys for Defendants City of St. Joseph and
                     Rebecca Hailey

                     And

                     Stacy Arnold
                     500 Westover Drive #11589
                     Sanford, NC 27330
                     Telephone:      (803) 428-7024
                     Email:          stacy.kaye.arnold@gmail.com
                     Plaintiff, pro se

                     By: /s/ Stacy Arnold




                               3

Case 5:19-cv-06137-BP Document 74 Filed 08/19/20 Page 3 of 3
